Citation Nr: 1737379	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  09-04 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected left knee disability. 

 2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left knee disability.

 3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in June 2011, June 2014, and September 2015.  This matter was originally on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

In May 2010, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 

REMAND

VA must obtain an additional VA opinion addressing the etiology of the Veteran's left hip and low back disorders.  

In June 2011, the Board remanded the case so that a VA examination could be performed and an opinion obtained as to whether the Veteran's left hip and/or lumbar spine disabilities were caused or aggravated by the service-connected left knee disability.

The Veteran underwent VA examination in May 2012 by a VA physician at which time the Veteran reported that his back started hurting at the same time that he injured his knee falling off the missile launcher in 1967.  After review of the file and physical examination of the Veteran, the examiner opined that the Veteran's low back condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner explained,

Review of the claims file including veteran's statements and affidavits of friend and kin show that the veteran fell directly on to his left knee, suffering acute injury to that knee which persisted after release from service.  No mention of hip or back complaints related to that injury is found in the supporting affidavits or the service treatment records.  Medical explanation of the basis of relationship does not show an in-service trauma that could result in [degenerative joint disease] of his spine and left hip.  The medical literature does not support the development of degenerative joint disease of the spine or hip based on musculoskeletal strain caused by gait impairment or weight imbalance due to arthritis in the knee.

In June 2014, the Board found that the May 2012 VA examiner did not address the question of aggravation and remanded the case so that opinion as to whether the back and left hip disabilities were aggravated by the service-connected left knee disability.

In July 2014, the examiner who conducted the May 2012 VA examination responded, "no" to the question of whether the Veteran's left hip and back disabilities were aggravated beyond their natural progress by service-connected knee disability.  The examiner explained,

Reference to the NIH site on degenerative joint disease, and a current search of PubMed shows the following risk factors:  aging, genetics, overweight, previous fractures or injuries to the specific joint, and repetitive activities to the damaged joint such as squatting or twisting.   Review of the literature, including NIH, does not support degenerative joint disease (arthritis) specifically causing or aggravating degenerative joint disease, in another joint, neither directly, nor due to favoring the unafflicted joint because of pain in the injured joint. 
In September 2015, the Board found that the July 2014 opinion was inadequate (noting that it did not address whether the symptoms, mechanical limitations, or other effects of the service-connected left knee disability could make already existing disability of the back and left hip worse), and again remanded the case. 

The Veteran underwent VA examination in April 2016 by a VA physician's assistant at which time the Veteran reported the onset of back and left hip pain secondary to a fall while on active duty in 1967.  He also reported persistent symptoms.  After review of the file and physical examination of the Veteran, the examiner responded, "no" to the question of whether the Veteran's left hip and back disabilities were aggravated beyond their natural progress by service-connected knee disability.  The examiner stated that there was nothing in the available medical literature that supported the Veteran's claim.

The Board finds the rationale provided by the April 2016 VA examiner is also insufficient as it relies solely on medical literature and does not account for the Veteran's lay statements.

Thus, the Board finds an additional VA opinion addressing the etiology of his left hip and low back disorders is necessary.

The remand regarding the claims discussed above could have an outcome regarding the TDIU issue; therefore, the issue of a TDIU is inextricably intertwined with the issues being remanded, and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  An addendum opinion should be requested from an appropriate VA examiner, preferably a physician with expertise in diagnosing and treating disorders of the hips and spine.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  

The examiner should opine:

a.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's left hip and spine conditions began in service, was caused by service, or is otherwise etiologically related to service, to include his fall in 1967 during which time the Veteran injured his left knee. 

In rendering the requested opinion, the examiner should address the lay statements by the Veteran of ongoing left hip and back pain since 1967. 

b.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's left hip and spine conditions were caused or aggravated by his service-connected left knee degenerative joint disease.  

If aggravation is found, to the extent possible, the examiner should identify the clinical signs, symptoms, and manifestations of any such disorder which establish:  (1) the degree of severity before the onset of aggravation of the left hip and spine disorders; and (2) the degree of severity at the onset of aggravation of these conditions.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  The case, including the issue of TDIU should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



